DETAILED ACTION
This office action is in response to the instant application filed on 11/25/2020.
Claims 1-16 are pending of which claims 1 and 10 are independent claims.
This application is examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, and 7-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by US. Pub. 20200059935 to Qian (hereinafter “Qian”).

Regarding claim 1; Qian discloses a method for decoding data received through a multi-branch data stream (Qian, see paragraph [0131],  a base station detects and decodes an uplink data, and the received data may be scheduled (dedicated) or grant free,  and  see paragraph [0005]  5G system, there are two types of multiple access techniques that enable communication of multi-branch data stream, they are  non-orthogonal multiple access (NOMA), and sparse code multiple access (SCMA) as an advanced access) and comprising: determining, by the base station, a first plurality of multiple access resources (Qian, see paragraphs [0210-0211 ] a base station expands the existing resource pool ( first and second set of resources), and allocates multiple access signatures and uplink demodulation reference signals used on these time-frequency resources); and an order of the first plurality of multiple access resources see paragraphs [0210-0211 ],  a base station expands the existing resource pool, for example, as  first and second set of resources) transmitting, by the base station and to a user equipment, a message, the message including information that identifies the determined first plurality of multiple access resources and the determined order of the first plurality of multiple access resources(Qian, see paragraph [0131],  a base station detects and decodes the uplink data, if the decoded uplink data carries the dedicated resource request indicator, the base station allocates dedicated resources for the UE, and transmits resource allocation information when transmitting an ACK, the dedicated resources may include at least one of: dedicated time-frequency resources, multiple access signatures, and uplink demodulation reference signals; the dedicated resources are resources used for a schedule-based transmission); determining, by the base station, a second plurality of multiple access resources, the second plurality of multiple access resources being a subset of the determined first plurality of multiple access resource (see paragraphs [0210-0211 ], a base station expands the existing resource pool ( first and second set of resources), for example, the time-frequency resources allocated to the grant-free transmission may be increased, and more multiple access signatures and uplink demodulation reference signals may be allocated for the grant-free transmissions); receiving, by the base station and from the user equipment, the multi-branch data stream; and decoding by the base station, data from the multi-branch data stream, the decoding being a result of the base station combining the determined second plurality of multiple access resources in accordance with the determined order of the first plurality of multiple access resources (Qian, see paragraph [0171], if a base station correctly detects the uplink data transmitted by the UE and finds that the UE transmitting the uplink data has more data to be transmitted according to the dedicated resource request indication, the base station transmits ACK information on a corresponding feedback channel and allocates dedicated resources for the UE transmitting the uplink data, including time-frequency resources and/or multiple access resource and/or uplink demodulation reference signals, and indicate the dedicated resources to the UE through the downlink control channel, the downlink shared channel, the broadcast channel or the higher layer signaling channel;  the UE ID may be used  by the features of the time-frequency resources and/or multiple access signatures and/or uplink demodulation reference signals on which the uplink data is successfully transmitted, to indicate to the UE which uses the particular resources for the first time grant-free transmission, the dedicated resource allocation information for the subsequent transmission).
 
Regarding claim 2: Qian discloses the  method as recited in claim 1, wherein the transmitting the message includes transmitting: identities of physical resources of an air interface linking the base station to the user equipment; and a plurality of multiple access signatures, each multiple access signature corresponding to a layer of the physical resources ( Qian, see paragraph [0171], if a base station correctly detects the uplink data transmitted by the UE and finds that the UE transmitting the uplink data has more data to be transmitted according to the dedicated resource request indication, the base station transmits ACK information on a corresponding feedback channel and allocates dedicated resources for the UE transmitting the uplink data, including time-frequency resources and/or multiple access resource and/or uplink demodulation reference signals, and indicate the dedicated resources to the UE through the downlink control channel, the downlink shared channel, the broadcast channel or the higher layer signaling channel;  the UE ID may be used  by the features of the time-frequency resources and/or multiple access signatures and/or uplink demodulation reference signals on which the uplink data is successfully transmitted, to indicate to the UE which uses the particular resources for the first time grant-free transmission, the dedicated resource allocation information for the subsequent transmission 

Regarding claim 3: Qian discloses the  method as recited in claim 2, wherein each multiple access signature includes an orthogonal code, a spreading code, or a transmission power Qian, see paragraph [0193-0194], FIG. 13,  a base station merely needs to indicate the time-frequency resource reference position to the UE; since the UE operates on orthogonal time-frequency resources, there is no collision between the uplink demodulation reference signals, and there is another approach using token for both orthogonal and non-orthogonal multiple access, where a token-based resource allocation shown in FIG. 13 is also applicable; for the code division orthogonal access, when resources are allocated based on token bits, a parent code of respective code resource is indicated to the UE; each UE generates their respective orthogonal spread code according to the token bits and the parent code).

Regarding claim 4: Qian discloses the  method as recited in claim 2 or claim 3, wherein the message is transmitted using: a broadcast signal; or a Radio Resource Control message (Qian, see paragraph [0171], a dedicated resources to the UE is transmitted through the downlink control channel, the downlink shared channel, the broadcast channel or the higher layer signaling channel).

Regarding claim 5: Qian discloses the  method as recited in any one of the preceding claims, wherein the determining the second plurality of multiple access resources comprises: using a mapping between the first plurality of multiple access resources and available demodulation reference signals or preambles (Qian, see paragraph [0123], the encoding of plurality of multiple access with associated circuitry performs channel encoding; the encoding and circuitry generates modulation symbols(where demodulation reference signal are part of circuit) by performing constellation mapping).  

Regarding claim 7: Qian discloses the  method as recited in claim 6, wherein the other message is transmitted using: a broadcast signal; or a Radio Resource Control message(Qian, see paragraph [0171], a dedicated resources to the UE is transmitted through the downlink control channel, the downlink shared channel, the broadcast channel or the higher layer signaling channel).
  
Regarding claim 8: Qian discloses the  method as recited in any one of the preceding claims, wherein the order of the first plurality of multiple access resources is determined by the base station from a wireless-communication specification that is available to the base station and the user equipment (Qian, see paragraph [0005], in the 5G system, a non-orthogonal multiple access (NOMA), and a  sparse code multiple access (SCMA) as an advanced access technology have been developed to be  used by both a base station and a user equipment). 
 
Regarding claim 9: Qian discloses the  method as recited in any one of claims 1 to 4, wherein the determining the second plurality of multiple access resources comprises: receiving an uplink control information message from the user equipment that identifies the second plurality of multiple access resources Qian, see paragraph [0171], if a base station correctly detects the uplink data transmitted by the UE and finds that the UE transmitting the uplink data has more data to be transmitted according to the dedicated resource request indication, the base station transmits ACK information on a corresponding feedback channel and allocates dedicated resources for the UE transmitting the uplink data, including time-frequency resources and/or multiple access resource and/or uplink demodulation reference signals, and indicate the dedicated resources to the UE through the downlink control channel, the downlink shared channel, the broadcast channel or the higher layer signaling channel;  the UE ID may be used  by the features of the time-frequency resources and/or multiple access signatures and/or uplink demodulation reference signals on which the uplink data is successfully transmitted, to indicate to the UE which uses the particular resources for the first time grant-free transmission, the dedicated resource allocation information for the subsequent transmission 
.  
Regarding claim 10. A method for transmitting data through a multi-branch data stream (Qian, see paragraph [0131],  a base station detects and decodes an uplink data, and the received data may be scheduled (dedicated) or grant free,  and  see paragraph [0005]  5G system, there are two types of multiple access techniques that enable communication of multi-branch data stream, they are  non-orthogonal multiple access (NOMA), and sparse code multiple access (SCMA) as an advanced access)  to a base station, the method performed by a user equipment and comprising: receiving, by the user equipment and from the base station, a message(Qian, see paragraph [0131],  a base station detects and decodes the uplink data, if the decoded uplink data carries the dedicated resource request indicator, the base station allocates dedicated resources for the UE, and transmits resource allocation information when transmitting an ACK, the dedicated resources may include at least one of: dedicated time-frequency resources, multiple access signatures, and uplink demodulation reference signals; the dedicated resources are resources used for a schedule-based transmission, the message including information that identifies a determined first plurality of multiple access resources(Qian, see paragraphs [0210-0211 ] a base station expands the existing resource pool ( first and second set of resources), and allocates multiple access signatures and uplink demodulation reference signals used on these time-frequency resources where the signature may be used for an identification of the message); and a determined order of the first plurality of multiple access resources see paragraphs [0210-0211 ],  a base station expands the existing resource pool, for example, as  first and second set of resources); determining, by the user equipment, a second plurality of multiple access resources, the determined second plurality of multiple access resources being a subset of the determined first plurality of multiple access resources (see paragraphs [0210-0211 ], a base station expands the existing resource pool ( first and second set of resources), for example, the time-frequency resources allocated to the grant-free transmission may be increased, and more multiple access signatures and uplink demodulation reference signals may be allocated for the grant-free transmissions); and transmitting, by the user equipment and to the base station, the multi-branch data stream using the determined second plurality of multiple access resources in accordance with the determined order of the first plurality of multiple access resources(Qian, see paragraph [0171], if a base station correctly detects the uplink data transmitted by the UE and finds that the UE transmitting the uplink data has more data to be transmitted according to the dedicated resource request indication, the base station transmits ACK information on a corresponding feedback channel and allocates dedicated resources for the UE transmitting the uplink data, including time-frequency resources and/or multiple access resource and/or uplink demodulation reference signals, and indicate the dedicated resources to the UE through the downlink control channel, the downlink shared channel, the broadcast channel or the higher layer signaling channel;  the UE ID may be used  by the features of the time-frequency resources and/or multiple access signatures and/or uplink demodulation reference signals on which the uplink data is successfully transmitted, to indicate to the UE which uses the particular resources for the first time grant-free transmission, the dedicated resource allocation information for the subsequent transmission).

Regarding claim 11: Qian discloses the  method as recited in claim 10, wherein the message includes: identities of physical resources of an air interface linking the base station to the user equipment Qian, see paragraph [0171], a dedicated resources to the UE through the downlink control channel, the downlink shared channel, the broadcast channel or the higher layer signaling channel;  the UE ID may be used  by the features of the time-frequency resources and/or multiple access signatures and/or uplink demodulation reference signals on which the uplink data is successfully transmitted, to indicate to the UE which uses the particular resources for the first time grant-free transmission, the dedicated resource allocation information for the subsequent transmission; and a plurality of multiple access signatures, each multiple access signature corresponding to a layer of the physical resources (Qian, see paragraph [0131] , a base station detects and decodes the uplink data; and if the uplink data carries the dedicated resource request indicator, the base station allocates dedicated resources for the UE, and transmits resource allocation information when transmitting an ACK; the dedicated resources may include at least one of: dedicated time-frequency resources, multiple access signatures, and uplink demodulation reference signals; the dedicated resources are resources used for a schedule-based transmission).

Regarding claim 12: Qian discloses the  method as recited in claim 10 or claim 11, wherein the determining the second plurality of multiple access resources comprises: autonomously selecting the second plurality of multiple access resources from the first plurality of multiple access resources(Qian, see paragraph [0171], a dedicated resources to the UE through a broadcast channel or a higher layer signaling channel may be allocated;  the UE ID may be used  by the features of the time-frequency resources and/or multiple access signatures and/or uplink demodulation reference signals on which the uplink data is successfully transmitted, to indicate to the UE which uses the particular resources for the first time, the dedicated resource allocation information for the subsequent transmission).  

Regarding claim 13: Qian discloses the  method as recited in claim 10 or claim 11, further comprising: receiving another message that includes a mapping between the first plurality of multiple access resources(Qian, see paragraph [0123], the encoding of plurality of multiple access with associated circuitry performs channel encoding; the encoding and circuitry generates modulation symbols(where demodulation reference signal are part of circuit) by performing constellation mapping) and available demodulation reference signals or preambles(Qian, see paragraph [0131] , a base station receives message and  detects and decodes the uplink data; and if the uplink data carries the dedicated resource request indicator, the base station allocates dedicated resources for the UE, and transmits resource allocation information when transmitting an ACK; the dedicated resources may include at least one of: dedicated time-frequency resources, multiple access signatures, and uplink demodulation reference signals; the dedicated resources are resources used for a schedule-based transmission).
  
Regarding claim 14: Qian discloses the  method as recited in claim 13, wherein the determining the second plurality of resources comprises: using the mapping between the first plurality of multiple access resources(Qian, see paragraph [0123], the encoding of plurality of multiple access with associated circuitry performs channel encoding; the encoding and circuitry generates modulation symbols(where demodulation reference signal are part of circuit) by performing constellation mapping) and available demodulation reference signals or preambles(Qian, see paragraph [0131] , a base station receives message and  detects and decodes the uplink data; and if the uplink data carries the dedicated resource request indicator, the base station allocates dedicated resources for the UE, and transmits resource allocation information when transmitting an ACK; the dedicated resources may include at least one of: dedicated time-frequency resources, multiple access signatures, and uplink demodulation reference signals; the dedicated resources are resources used for a schedule-based transmission).
 
Regarding claim 15: Qian discloses a  base station comprising: a wireless transceiver; a processor; and computer-readable storage media comprising instructions to implement a base station resource manager, the base station resource manager upon execution by the processor directing the base station to perform any one of the methods of claims 1 to 9 (Qian, see paragraph [0110], the storage unit stores a basic program, an application, and data such as setting information for the operation of the BS; the storage unit  may include a volatile memory, a non-volatile memory, or a combination of volatile memory and non-volatile memory, and the storage unit provides stored data in response to a request from the controller).  

Regarding claim 16: Qian discloses a  user equipment comprising: a wireless transceiver; a processor; and computer-readable storage media comprising instructions to implement a user equipment resource manager, the user equipment resource manager upon execution by the processor directing the user equipment to perform any one of the methods of claims 10 to 14(Qian, see paragraph [0110],  the storage unit stores a basic program, an application, and data such as setting information for the operation of the BS; the storage unit  may include a volatile memory, a non-volatile memory, or a combination of volatile memory and non-volatile memory, and the storage unit provides stored data in response to a request from the controller).  
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20200059935 to Qian (hereinafter “Qian”) in view of US. Pub. 20180270854 to Lee (hereinafter “Lee”).
Regarding claim 6: Qian discloses decoding received data through a multi-branch data stream. However, Qian does not explicitly teach the method as recited in claim 5, further comprising: transmitting, by the base station to the user equipment, another message that includes the mapping between the first plurality of multiple access resources and available demodulation reference signals or preambles. However, Lee in the same or similar field of endeavor teaches the method as recited in claim 5, further comprising: transmitting, by the base station to the user equipment, another message that includes the mapping between the first plurality of multiple access resources and available demodulation reference signals or preambles(Lee, see paragraph [0366], a DRS may be transmitted through resource elements when data demodulation on the PDSCH is required; a UE may receive whether the DRS is present through the upper layer and is valid only when the corresponding PDSCH is mapped; the DRS may be referred to as the UE-specific RS or the demodulation RS (DMRS)). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee into Qian’s system/method because it would allow receiving, from the second gateway, a response message including third information indicating the start of the local routing in response to the request message; transmitting a response message including the third information to the server.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve  increased transfer rate per user, increased number of  connection devices, very low end-to-end latency, and high energy efficiency (Lee; [0003]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Debebe Asefa/
Examiner, Art Unit 2476


/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476